I)lSIlSS; Opinion tiled January 3, 2013




                                                 In The
                                           uf itiiah
                                       (Itiurt
                          .FiftIi Ji!trIrt nf Y.ixa at Ja11ai
                                          No. 05-12-01452-CV


                      MARY LOUISE DIAMOND-ROSENFELD, Appellant

                                                    V.

                                   TIIADDEUS S. SIMS, Appellee


                            On Appeal from the Probate Court No. I
                                    Dallas County, Texas
                             Trial Court Cause No. PR-i 1-2767-1


                                 MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Francis and Lang-Miers
                               Opinion By Chief Justice Wright

       Before the Court is appellant’s motion to dismiss the appeal. Appellant informs the Court

that she no longer desires to pursue the appeal. Accordingly. we    grant   appellant’s motion and

dismiss the appeal.   See FEX.   R. Ape. P. 42.l(a)(i).


                                                                z
                                                                              V

                                                          CAROl 1RlGJA’?’
                                                                      /


                                                       7/
                                                          ZHIEF
                                                             /7
                                                                JUSTJCE
                                                                 /7•  /
                                                     /      / .7
121452F.P05                                         /       /
                               (fnitrt nf Appca1
                       Fift1! Jitrict rf rxai at Ja1ht

                                     JUDGMENT
MARY LOUISE DIAMOND-ROSENFELD,                    Appeal from the Probate Court No. 1 of
Appellant                                         Dallas County, Texas. (Tr.Ct.No. PR-Il
                                                  2767-I).
No. 05-1 2 -01452-CV        V.                    C)pinion delivered by Chief Justice Wright and
                                                  J u st Ce S Franc i s and Lang Mi e rs.
                                                                                       —




TIIADDEUS S. SIMS. Appellee                       participating.


       Based on the Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, Thaddeus S. Sims, recover his costs of the appeal from
appellant, Mary Louise Diamond-Rosenfeld.


Judgment entered January 3. 2013.


                                                               —
                                                         —




                                                  CAROLYN WRl&I1
                                                  (JIIEF4USFICF
                                                        /